EXHIBIT 10.8 AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT OF DENNIS M. TERRY FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This First Amendment (“Amendment”) is made effective as of December 27, 2010(the “Effective Date”), by and between First Clover Leaf Bank (the “Bank”), with its principal office in Edwardsville, Illinois, and Dennis M. Terry (“Executive”) and shall be effective as of January 1, 2011 (the “Effective Date”). WHEREAS, the Bank and the Executive are parties to the Second Amended and Restated Employment Agreement, effective January 1, 2008 (the “Agreement”); and WHEREAS, the Bank and the Executive wish to amend the Agreement to provide that the Executive shall not be entitled to receive any fees for serving as a director of the Bank or First Clover Leaf Financial Corp. (the “Company”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1. The following is added to the end of Section 3(a): Notwithstanding the preceding provisions of this Section, effective January 1, 2011, the Executive shall not be entitled to receive any fees for serving as a director of the Bank or the Company. IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set forth below. FIRST CLOVER LEAF BANK December 28, 2010 By: /s/ Joseph Helms Date Joseph Helms, Chairman of the Board January 10, 2011 /s/ Dennis M. Terry Date Dennis M. Terry
